            Case 4:20-cv-05200-JSW Document 38 Filed 12/17/20 Page 1 of 8




    ROBYN SMITH (SBN 165446)
    Of Counsel
    National Consumer Law Center
    7 Winthrop Square, #4
    Boston, MA 02110
    Phone: (213) 840-6264
    Fax: (617) 542-8028
    Email: rsmith@nclc.org

    Attorney for Center for Responsible Lending, National Consumer Law Center, East
    Bay Community Law Center, National Association for Community Asset Builders,
    and National Coalition for Asian Pacific American Community Development
    [See signature page for the complete list of
    parties represented. Civ. L.R. 3-4(a)(1).]

                      IN THE UNITED STATES DISTRICT COURT

                   FOR THE NORTHERN DISTRICT OF CALIFORNIA


    PEOPLE OF THE STATE OF
    CALIFORNIA ex rel. Xavier Becerra,         Case. No. 20-cv-5200
    Attorney General of California,
                                               MOTION FOR LEAVE TO FILE
    PEOPLE OF THE STATE OF                     BRIEF OF AMICI CURIAE CENTER
    ILLINOIS ex rel. Kwame Raoul,              FOR RESPONSIBLE LENDING,
    Attorney General of Illinois, and          NATIONAL CONSUMER LAW
                                               CENTER, EAST BAY COMMUNITY
    PEOPLE OF THE STATE OF NEW                 LAW CENTER, NATIONAL
    YORK ex rel. Letitia James, Attorney       ASSOCIATION FOR COMMUNITY
    General of New York,                       ASSET BUILDERS, AND NATIONAL
                Plaintiffs,                    COALITION FOR ASIAN PACIFIC
                                               AMERICAN COMMUNITY
    v.                                         DEVELOPMENT IN SUPPORT OF
                                               PLAINTIFFS’ MOTION FOR
    THE OFFICE OF THE                          SUMMARY JUDGMENT
    COMPTROLLER OF THE
    CURRENCY, and BRIAN P.
    BROOKS, in his official capacity as
    Acting Comptroller of the Currency,
              Defendants.

1
             Case 4:20-cv-05200-JSW Document 38 Filed 12/17/20 Page 2 of 8




 1         Amici curiae Center for Responsible Lending, National Consumer Law

 2   Center, East Bay Community Law Center, National Association for Latino

 3   Community Asset Builders (NALCAB), and National CAPACD (collectively, Amici),

 4   hereby move for an order granting permission to file the accompanying

 5   conditionally filed brief in support of Plaintiffs. Undersigned counsel has conferred

 6   in good faith with all counsel for the parties herein prior to the filing of this motion,

 7   and all said counsel have indicated that they do not oppose the relief requested in

 8   this motion.

 9         Amici are non-profit, public interest, consumer advocacy organizations that

10   believe the issues presented in this litigation will have a significant impact on

11   consumers and the public more generally and, therefore, additional argument and

12   information would be helpful to this Court. More information about each of the

13   organizations is provided below.

14         The Center for Responsible Lending (“CRL”) is a non-profit organization,

15   with offices in Oakland, California, Durham, North Carolina, and Washington, DC.

16   CRL is dedicated to eliminating abusive practices in the market for consumer

17   financial services and to ensuring that consumers benefit from the full range of

18   consumer protection laws designed to prohibit unfair and deceptive practices by

19   financial services providers. CRL is a supporting organization of the Center for

20   Community Self-Help, a nonprofit community development financial institution.

21   Self-Help has two affiliated credit unions—Self-Help Federal Credit Union, serving

22   California, Illinois, and Wisconsin- and Self-Help Credit Union based in North




                                                 2
             Case 4:20-cv-05200-JSW Document 38 Filed 12/17/20 Page 3 of 8




 1   Carolina, serving North Carolina, South Carolina, and Florida. CRL seeks to end

 2   abusive lending practices, including “rent-a-bank” schemes.

 3         Since 1969, the nonprofit National Consumer Law Center® (NCLC®) has

 4   worked for consumer justice and economic security for low-income and other

 5   disadvantaged people, including older adults, in the U.S. through its expertise in

 6   policy analysis and advocacy, publications, litigation, expert witness services, and

 7   training. Fighting predatory lending and supporting states’ rights to address high-

 8   cost loans has been a major focus of NCLC’s work. NCLC publishes a

 9   comprehensive series of legal treatises on consumer law, including Consumer Credit

10   Regulation (2d ed. 2015), updated at www.nclc.org/library, which covers state usury

11   laws and state regulation of consumer loans as well as federal preemption of those

12   laws. NCLC has also published a number of reports, including Predatory

13   Installment Lending in 2017: States Battle to Restrain High-Cost Loans (Aug.

14   2017), which surveys the interest rate caps of all 50 states.

15         The East Bay Community Law Center (EBCLC) is the largest provider of free

16   legal services in Alameda County and a nationally-recognized poverty law

17   clinic. EBCLC’s Consumer Law Practice, in particular, provides legal assistance to

18   hundreds of low-income consumers in the East Bay annually who are suffering from

19   a variety of debt collection issues, including defending civil debt collection lawsuits

20   brought by non-bank debt buyers.

21         National Association for Latino Community Asset Builders (NALCAB)

22   represents and serves a geographically and ethnically diverse group of more than




                                                3
             Case 4:20-cv-05200-JSW Document 38 Filed 12/17/20 Page 4 of 8




 1   120 non-profit community development and asset-building organizations that are

 2   anchor institutions in our nation’s Latino communities. Members of the NALCAB

 3   Network are real estate developers, business lenders, economic development

 4   corporations, credit unions, and consumer counseling agencies, operating in 40

 5   states and DC.

 6         National Coalition for Asian Pacific American Community Development

 7   (National CAPACD) is a progressive coalition of local organizations that advocate

 8   for and organize in low-income AAPI communities and neighborhoods. National

 9   CAPACD strengthens and mobilizes its members to build power nationally and

10   further its vision of economic and social justice for all. Its members include more

11   than 100 community-based organizations in 21 states and the Pacific Islands. They

12   implement innovative affordable housing, community development and community

13   organizing strategies to improve the quality of life for low-income AAPI

14   communities.

15         Amici believe that, because of their expertise and experience in the issues

16   that raised in this litigation, their brief will be helpful to this Court. Amici

17   highlight problematic implications of the Office of the Comptroller of the Currency’s

18   (“OCC”) Non-Bank Interest Rule and advocate for limiting the extent to which the

19   OCC’s preemption authority under the National Bank Act erodes consumer

20   protections. Amici highlight how predatory lenders, pushing exceedingly harmful

21   loans, have long sought to evade State interest rate limits through rent-a-bank

22   schemes with banks, that the Office of the Comptroller of the Currency’s (“OCC”)




                                                 4
             Case 4:20-cv-05200-JSW Document 38 Filed 12/17/20 Page 5 of 8




 1   overbroad rule facilitates usury evasions and improperly preempts State laws that

 2   do not significantly interfere with the exercise by a bank of its powers, and that the

 3   OCC’s consumer protection oversight will not prevent predatory rent-a-bank

 4   schemes.

 5                        Respectfully submitted,
 6
 7                        /s/ Robyn Smith
 8                        ROBYN SMITH (SBN 165446)
 9                        Of Counsel
10                        National Consumer Law Center
11                        7 Winthrop Square, #4
12                        Boston, MA 02110
13                        Phone: (213) 840-6264
14                        Fax: (617) 542-8028
15                        Email: rsmith@nclc.org
16
17                        Lauren Saunders
18                        National Consumer Law Center
19                        1001 Connecticut Avenue NW, Suite 501
20                        Washington, DC 20036
21                        Attorney for Amici Curiae
22
23                        Yvette Garcia Missri
24                        William R. Corbett
25                        Center for Responsible Lending
26                        302 West Main Street
27                        Durham, NC 27609
28                        Attorney for Amici Curiae
29
30




                                               5
            Case 4:20-cv-05200-JSW Document 38 Filed 12/17/20 Page 6 of 8




 1                     Rebecca K. Borné
 2                     Center for Responsible Lending
 3                     910 17th Street NW, Suite 500
 4                     Washington, DC 20006
 5                     Attorney for Amici Curiae
 6
 7                     Miguel Soto
 8                     East Bay Community Law Center
 9                     1950 University Ave., Ste. 200
10                     Berkeley, CA 94704
11                     Attorney for Amici Curiae
12
13   Dated: December 17, 2020
14




                                          6
             Case 4:20-cv-05200-JSW Document 38 Filed 12/17/20 Page 7 of 8




 1                              CERTIFICATE OF SERVICE

 2         The undersigned hereby certifies that on this 17th day of December, 2020, a
 3   true and correct copy of the foregoing was e-filed and served via electronic mail
 4   upon the following:
 5
 6         Xavier Becerra
 7         Attorney General of California
 8         Nicklas A. Akers
 9         Senior Assistant Attorney General
10         Michele Van Gelderen
11         Supervising Deputy Attorney General
12         Tina Charoenpong
13         Devin W. Mauney
14         Christopher Lapinig
15         Deputy Attorney General
16         1515 Clay Street, 20th Floor
17         Oakland, CA 94612
18         devin.mauney@doj.ca.gov
19
20         Kwame Raoul
21         Attorney General of Illinois
22         Greg Grzeskiewicz
23         Bureau Chief
24         Erin Grotheer
25         Assistant Attorney General
26         Office of the Illinois Attorney General
27         Consumer Fraud Bureau
28         100 W. Randolph Street, 12th Floor
29         Chicago, IL 60601
30         egrotheer@atg.state.il.us
31
32




                                               7
      Case 4:20-cv-05200-JSW Document 38 Filed 12/17/20 Page 8 of 8




 1   Letitia James
 2   Attorney General of New York
 3   Jane M. Azia
 4   Bureau Chief
 5   Christopher L. McCall
 6   Assistant Attorney General
 7   Office of the New York State Attorney General
 8   Consumer Fraud & Protection Bureau
 9   28 Liberty Street
10   New York, NY 10005
11   christopher.mccall@ag.ny.gov
12
13                /s/ Robyn Smith
14                ROBYN SMITH (SBN 165446)
15                Of Counsel
16                National Consumer Law Center
17                7 Winthrop Square, #4
18                Boston, MA 02110
19                Phone: (213) 840-6264
20                Fax: (617) 542-8028
21                Email: rsmith@nclc.org
22
23




                                      8
